DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The examiner acknowledges no amending or adding or canceling claims by the amendment submitted by the applicant(s) filed on October 13, 2022.  Claims  16, 18, 24 – 28 and 30 – 31 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2011/0158276).


    PNG
    media_image1.png
    303
    419
    media_image1.png
    Greyscale


Regarding claim 28, Takagi discloses a laser diode comprising: 
a semiconductor body (see Figure 1, character 13, the reference called “laser structure”, Abstract and paragraph [0108]) having a substrate (see Figure 1, character 17, the reference called “support base” and paragraphs [0108 and 0115]) and a semiconductor layer (see Figure 1, character 19, the reference called “ semiconductor region” and paragraph [0108]) sequence arranged on the substrate (see Figure 1, character 17) and comprises an active zone (see Figure 1, character 25, the reference called “active layer” and paragraph [0108]) suitable for generating electromagnetic radiation (Takagi do not explicitly disclose an active zone suitable for generating electromagnetic radiation.  However, it was shown above that Takagi on Figure 1 and paragraph [0108] teach that the laser diode provide an active region.  The active layer needs to be adequate to generate electromagnetic radiation and so the laser works correctly.  These features are implicitly taught an active zone suitable for generating electromagnetic radiation as is claimed.), wherein the semiconductor body (see Figure 1, character 13) comprises a first main surface (see Figure 1) and a second main surface (see Figure 1) opposite the first main surface, (see Figure 1) and at least one first and second laser facet (see Figure 1, characters 27 and 29 and paragraph [0108]) arranged transversely to the first and second main surfaces (see Figure 1), and 
at least one structured facet region (see Figure 1, characters 27 and 29) located at the transition between the second main surface (see Figure 1) and at least one of the two laser facets (see Figure 1, characters 27 and 29), wherein the structured facet region (see Figure 1, characters 27 and 29) has an indentation (see Figure 1, character 30, the reference called “recess” and paragraphs [0113 and 0115 – 0117]), 
wherein the indentation (see Figure 1, character 30) extends from the substrate (see Figure 1, character 17) through the semiconductor layer (see Figure 1, character 19) sequence at most to the active zone (see Figure 1, character 25).

Regarding claim 30, Takagi disclose the indentation (see Figure 1, character 30) has a uniform depth and extends at most over an entire width of the laser diode (see Figure 1, when breaking, the lower groove forms a depression of uniform depth over an entire breadth of the laser diode).

Allowable Subject Matter
Claims 16, 18, 24 – 27 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 16 recites a method of producing a plurality of laser diodes including the specific steps limitation of wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 31 recites a method of producing a plurality of laser diodes including the specific steps limitation of the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: US 20170264073 discloses a method of producing a laser chip includes providing a semiconductor wafer; creating a plurality of depressions arranged one behind another along a breaking direction on a top side of the semiconductor wafer, wherein each depression includes a front boundary face and a rear boundary face successively in the breaking direction, in at least one depression, the rear boundary face is inclined by an angle of 95° to 170° relative to the top side of the semiconductor wafer, at least one depression includes a shoulder adjacent to the rear boundary face, and the shoulder includes a shoulder face parallel to the top side of the semiconductor wafer and adjacent to the rear boundary face; and breaking the semiconductor wafer in the breaking direction at a breaking plane oriented perpendicularly to the top side of the semiconductor wafer and which runs through the depressions.  
The closest art: Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863) discloses a method of producing a laser chip includes providing a semiconductor wafer; creating a plurality of depressions arranged one behind another along a breaking direction on a top side of the semiconductor wafer, wherein each depression includes a front boundary face and a rear boundary face successively in the breaking direction, in at least one depression, the rear boundary face is inclined by an angle of 95° to 170° relative to the top side of the semiconductor wafer, at least one depression includes a shoulder adjacent to the rear boundary face, and the shoulder includes a shoulder face parallel to the top side of the semiconductor wafer and adjacent to the rear boundary face; and breaking the semiconductor wafer in the breaking direction at a breaking plane oriented perpendicularly to the top side of the semiconductor wafer and which runs through the depressions.  
The closest art: Tanisaka et al. (US 20130142209) disclose a method involves preparing a wafer containing semiconductor laser elements having substrate and semiconductor structure with optical waveguide. Two grooves are formed on wafer and spaced apart from optical waveguide, and extended in a direction intersecting the optical waveguide. The groove with smooth surface is extended in a direction intersecting straight line extended from groove. Wafer is divided along grooves to obtain laser bars that divided in a direction intersecting an extending direction of the grooves, to obtain laser elements.  
The closest art: Tsuda (JP 2001-085736) discloses a manufacturing nitride semiconductor chip consisting of An n-type GaN buffer layer, an n-type AlGaN clad layer, a multiplex quantum well layer being an active layer, a p-type AlGaN clad layer and a p-type GaN contact layer are formed on the GaN substrate. A wafer is reversed and n-type electrodes are pattern-formed on the side of a GaN substrate. Then, the wafer is set in a dicer and first split grooves and second split grooves are formed on the GaN substrate side of the wafer. An area constituted of nitride semiconductor crystal is chip-divided by using the split grooves.  
The prior art alone or in combination(s) failed to teach or suggest wherein the structured region comprises a depression running continuously along the longitudinal separation plane, the depression having a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion, the smaller portion following the larger portion in a vertical direction, and the plurality of smaller portions each have a width that is larger than a width of the laser diode elements (claim 16) and/or the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane, wherein the deeper regions each have a width larger than a width of the laser diode elements (claim 31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to claims 16, 18, 24 – 28 and 30 – 31 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US-20030030053 (see Figure 10), US-2013/0142209 (Se Figure 1a and 2), US-4,237,601 (see Figure 1a) and US-5,629,233 (see Figure 1) disclose a laser with substrate, semiconductor layers and at least one facet region, wherein at least one facet region has an indentation, wherein the indentation extends from the substrate through the semiconductor layer sequence at most to the active zone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828